United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 25, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50352
                         Summary Calendar


ALAN QUINN LUCAS,
                                    Plaintiff-Appellant,

versus

DAYTON J. POPPELL, Warden; MICHAEL DAVIS; ERASMO BRAVO; JOHN
BEAIRD; CARLA CONTRERAS; GLORIA BOTELLO; GARY SHAFFER; ANTONIO
ROBLEDO; RICARDO PEREZ; MARY GUERRERO; SHELLEY GRAYSON; TINA
OLIVAREZ; MICHAEL MCGOVERN, also known as Michael McGouran;
ADOLFO R. PEREZ; MIKE CORTEZ; JOSE TURRUBIARTES; GRACE RAMIREZ;
CARL PETERSON; HELEN HERNANDEZ; ISABEL TIJERINA; UNKNOWN
CORRECTIONAL OFFICER, Number 1; UNKNOWN CORRECTIONAL OFFICER,
Number 2; UNKNOWN CORRECTIONAL OFFICER, Number 3; MANUEL SEGURA;
BERNEY KESZLER; ZEHRA PEERBHOY; JAMES HEYEN; DARLA RUDY; SUSAN
STATTMILLER; CHRISTINE HASKIN; LILLIAN VALENTINE; LARRY MASSEY;
ELISA BETTALE; DEBI CARVER; DWIGHT HOWARD; JESSICA TREVINO;
EARNESTINE CARROLL; LUIS DELATORRE; MARY BEARD; RENATA WILLIAMS;
JOSHLYN THOMAS; DEBBIE NEAL; BESSIE PRICE; ONE UNKNOWN MEDICAL
PERSONNEL; JORGE CARDENAS; RONNIE OWENS; TEXAS TECH UNIVERSITY
HEALTH SCIENCE CENTER; UNIVERSITY OF TEXAS MEDICAL BRANCH;
RICHARD SEWARD; GARY JOHNSON,

                                    Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-99-CV-1235
                       USDC No. SA-01-CV-357
                       USDC No. SA-02-CV-167
                        - - - - - - - - - -

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alan Quinn Lucas, Texas prisoner # 644056, moves to proceed

in forma pauperis (“IFP”) on appeal following the dismissal of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50352
                                - 2 -

three consolidated pro se civil actions.      By moving for IFP

status, Lucas is challenging the district court’s certification

that IFP status should not be granted on appeal because his

appeal is not taken in good faith.   See Baugh v. Taylor, 117 F.3d

197, 202 (5th Cir. 1997).

     Lucas states only that the district court dismissed his

actions as “docket management strategy.”     His brief contains no

argument that the district court erred in dismissing claims in

each of his actions on the ground that they were frivolous or

failed to state a claim, nor does the brief provide any argument

that the district court erred in dismissing his actions as

malicious.   See 28 U.S.C. § 1915(e)(2)(B).     Even a pro se

appellant must brief an issue to preserve it for appellate

review.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

Accordingly, we uphold the district court’s order certifying that

the appeal was not taken in good faith.     Lucas’ request for IFP

status is DENIED, and his appeal is DISMISSED as frivolous.

See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

     The district court’s dismissal of Lucas’ claims and actions

under § 28 U.S.C. § 1915(e)(2)(B) counts as a “strike” for

purposes of 28 U.S.C. § 1915(g), and the dismissal of this appeal

as frivolous also counts as a strike.      See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).      Lucas is WARNED that if he

accumulates a third strike he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).
                         No. 03-50352
                             - 3 -

    IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.